Exhibit 10.5

Form of Director 1-Year Vesting

NON-QUALIFIED STOCK OPTION AGREEMENT

This NON-QUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”), dated as of
<<Grant Date>> (the “Grant Date”), is between ZEBRA TECHNOLOGIES CORPORATION, a
Delaware corporation (the “Company”), and <<Name>> (the “Participant”), relating
to a non-qualified stock option granted under the 2006 Zebra Technologies
Corporation Incentive Compensation Plan (the “Plan”). Capitalized terms used in
this Option Agreement without definition shall have the meanings ascribed to
such terms in the Plan.

 

1. Grant of Option.

 

  (a) Grant. Subject to the provisions of this Option Agreement and pursuant to
the provisions of the Plan, the Company hereby grants to the Participant as of
the Grant Date a Non-Qualified Stock Option (the “Option”) to purchase
<<Number>> shares (the “Option Shares”) of the Company’s Class A Common Stock,
$.01 par value per share (the “Stock”), at a price of <<Strike Price>> per share
(the “Option Price”).

 

 

(b)

Term of the Option. Unless the Option terminates earlier pursuant to other
provisions of the Option Agreement, the Option shall expire on the tenth
(10th) anniversary of the Grant Date (the “Expiration Date”).

 

  (c) Nontransferability. The Option shall be non-transferable, except by will
or the laws of descent and distribution, or as otherwise permitted under the
Plan.

 

2. Vesting of Option.

 

  (a) General Vesting Rule. Prior to the Expiration Date, 100% of the Option
shall become and be exercisable on or after the first anniversary of the Grant
Date provided, however, except as otherwise provided for under this Option
Agreement, the Participant must remain a member of the Board of Directors of the
Company (the “Board”) continuously through the applicable vesting date.

 

  (b) Death or Disability. Notwithstanding the provisions of Section 2(a)
hereof, in the event the Participant’s service on the Board is terminated due to
the Participant’s death or Disability, any unvested portion of the Option as of
the date of such termination of service shall immediately become fully vested
and exercisable and, along with any unexercised, vested portion of the Option,
shall remain exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

  (ii) one (1) year after the date of the Participant’s termination of service
on the Board due to the Participant’s death or Disability.

In the event of the Participant’s death, the Participant’s beneficiary or estate
may exercise the vested portion of the Option.

 

  (c) Retirement. In the event the Participant’s service on the Board is
terminated due to Retirement, any unexercised, vested portion of the Option as
of the date of the Participant’s termination of service on the Board shall
remain exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

  (ii) one (1) year after the date of the Participant’s termination of service
on the Board due to Retirement.

For purposes of this Option Agreement, “Retirement” means the Participant’s
voluntary termination of service on the Board after attaining either:

 

  •  

age fifty-five (55) with ten (10) or more complete years of service with the
Company and/or any Subsidiary; or

 

1



--------------------------------------------------------------------------------

  •  

age sixty-five (65).

 

  (d) Other Termination of Service on the Board. In the event the Participant’s
service on the Board is terminated for any reason other than as provided in
Section 2(b) or (c) hereof, any portion of the Option that is unexercised and
vested as of the date of such termination shall remain exercisable until the
earlier of:

 

  (i) the Expiration Date; or

 

  (ii) ninety (90) days after the date of the Participant’s termination of
service on the Board.

 

  (e) Change in Control Vesting. Subject to the provisions of Section 15 of the
Plan, if a Change in Control occurs, 100% of the remaining unvested portion of
the Option shall be immediately vested and exercisable upon such Change in
Control and, along with any unexercised, vested portion of the Option, shall
remain exercisable through the Expiration Date.

 

3. Exercise of Option.

 

  (a) Manner of Exercise. The vested portion of the Option may be exercised, in
whole or in part, by delivering written notice to the Company in accordance with
of Section 7(k) hereof and in such form as the Committee may require from time
to time. Such notice of exercise shall:

 

  (i) specify the number of Option Shares to be purchased;

 

  (ii) specify the aggregate Option Price for such Option Shares; and

 

  (iii) be accompanied by payment in full of such aggregate Option Price.

 

  (b) Payment Upon Exercise. The Option Price upon exercise of any portion of
the Option shall be payable to the Company in full either:

 

  (i) in cash or its equivalent;

 

  (ii) by tendering previously acquired Stock that has been held for at least
six months (or such longer period necessary to avoid a charge to the Company’s
earnings for financial reporting purposes) and having an aggregate Fair Market
Value at the time of exercise equal to the aggregate Option Price, or

 

  (iii) a combination of Sections 3(b)(i) and (ii) hereof.

In addition, payment of the Option Price may be payable by one or more of the
following methods either upon written consent from the Committee or if one or
more of the following methods will not result in a charge to the Company’s
earnings for financial reporting purposes:

 

  (iv) by withholding Stock that otherwise would be acquired on exercise having
an aggregate Fair Market Value at the time of exercise equal to the aggregate
Option Price,

 

  (v) by tendering other Awards payable under the Plan, or

 

  (vi) by cashless exercise through delivery of irrevocable instructions to a
broker to promptly deliver to the Company the amount of proceeds from a sale of
shares having a Fair Market Value equal to the purchase price.

 

  (vii) Any combination of Sections 3(b)(i)-(vi) upon written consent of the
Committee.

 

  (c) Compliance with Federal and State Law. The Company reserves the right to
delay a Participant’s exercise of the Option if (1) the Company’s issuance of
Stock upon such exercise would violate any applicable federal or state
securities laws or any other applicable laws or regulations, or (2) the Company
reasonably determines that issuance of Stock would not be deductible under Code
Section 162(m). The Participant may not sell or otherwise dispose of Option
Shares in violation of any applicable law. The Company may postpone issuing and
delivering any Option Shares for so long as the Company reasonably determines to
be necessary to satisfy the following:

 

  (i) its completing or amending any securities registration or qualification of
the Option Shares, or it or the Participant satisfying any exemption from
registration under any federal or state law, rule, or regulation;

 

2



--------------------------------------------------------------------------------

  (ii) its receiving proof it considers satisfactory that a person seeking to
exercise the Option after the Participant’s death is entitled to do so;

 

  (iii) the Participant complying with any requests for representations under
the Plan; and

 

  (iv) the Participant complying with any federal, state, or local tax
withholding obligations.

 

  (d) No Fractions of Stock. The Company shall not be required to issue any
fractional shares of Stock.

 

4. Payment of Taxes.

 

  (a) General Rule. If the Company is obligated to withhold an amount on account
of any tax imposed as a result of the exercise of an Option, the Participant
shall be required to pay such amount to the Company, as provided under
Section 17 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the Option and its exercise.

 

5. Changes in Company’s Capital Structure.

 

  (a) Adjustment in Authorized Stock. As may be determined to be appropriate and
equitable by the Committee, in its complete and sole discretion, to prevent
dilution or enlargement of rights, the Committee shall make or authorize to be
made an adjustment in the number and class of Option and/or the Option Price to
prevent dilution or enlargement of rights, as a result of the following:

 

  (i) any adjustment, recapitalization, reorganization or other changes in the
Company’s capital structure or its business;

 

  (ii) any merger or consolidation of the Company;

 

  (iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Company’s Common Stock or the rights thereof;

 

  (iv) the dissolution or liquidation of the Company;

 

  (v) any sale or transfer of all or any part of the Company’s assets or
business; or

 

  (vi) any other corporate act or proceeding, whether of a similar character or
otherwise.

 

6. Confidentiality, Non-Solicitation and Non-Compete. The Participant agrees to,
understands and acknowledges the following:

 

  (a) Confidential Information. The Participant will be furnished, use or
otherwise have access to certain Confidential Information of the Company. For
purposes of this Option Agreement, “Confidential Information” means any and all
financial, technical, commercial or other information concerning the business
and affairs of the Company that is confidential and proprietary to the Company,
including without limitation,

 

  (i) information relating to the Company’s past and existing customers and
vendors and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;

 

  (ii) inventions, designs, methods, discoveries, works of authorship,
creations, improvements or ideas developed or otherwise produced, acquired or
used by the Company;

 

  (iii) the Company’s proprietary programs, processes or software, consisting of
but not limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;

 

  (iv) the subject matter of the Company’s patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, training materials, and other industrial property,
including such information in incomplete stages of design or research and
development; and

 

  (v) other confidential and proprietary information or documents relating to
the Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.

 

3



--------------------------------------------------------------------------------

The Company devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business, and the Company diligently maintains the secrecy
and confidentiality of its Confidential Information. Each and every component of
the Confidential Information is sufficiently secret to derive economic value
from its not being generally known to other persons. While serving on the Board
and thereafter, the Participant will hold in the strictest confidence and not
use in any manner which is detrimental to the Company or disclose to any
individual or entity any Confidential Information, except as may be required by
the Company in connection with the Participant’s service on the Board.

All Company Materials are and will be the sole property of the Company. The
Participant agrees that during and after his or her service on the Board, the
Participant will not remove any Company Materials from the business premises of
the Company or deliver any Company Materials to any person or entity outside the
Company, except as the Participant is required to do so in connection with
performing the duties as a member of the Board. The Participant further agrees
that, immediately upon the termination of his or her service on the Board for
any reason, or during the Participant’s tenure as a member of the Board if so
requested by the Company, the Participant will return all Company Materials and
other physical property, and any reproduction thereof, excepting only the
Participant’s copy of this Agreement. For purposes of this Option Agreement,
“Company Materials” means documents or other media or tangible items that
contain or embody Confidential Information or any other information concerning
the business, operations or future/strategic plans of the Company, whether such
documents have been prepared by the Participant or by others.

 

  (b) Non-Solicitation and Non-Compete. For the period beginning on the date
hereof and ending twelve (12) months following the Participant’s termination of
service on the Board, the Participant will not directly or indirectly:

 

  (i) employ, recruit or solicit for employment any person who is (or was within
the six (6) months prior to the date the Participant’s service on the Board
terminated) an employee of the Company;

 

  (ii) accept employment, serve on the board of directors of, or engage in a
competing business which may require contact, solicitation, interference or
diverting of any of the Company’s customers, or that may result in the
disclosure, divulging, or other use, of Confidential Information or Company
Materials acquired during the Participant’s service on the Board; or

 

  (iii) solicit or encourage any customer, vendor or potential customer or
vendor of the Company with whom the Participant had contact while serving on the
Board to terminate or otherwise alter his, her or its relationship with the
Company. The Participant understands that any person or entity that the
Participant contacted during the twelve (12) months prior to the date of the
Participant’s termination of service on the Board for the purpose of soliciting
sales from such person or entity shall be regarded as a “potential customer” of
the Company to whom the Company has a protectible proprietary interest.

 

  (c) Remedies for Violation.

 

  (i) Injunctive Action. The Participant acknowledges that if he or she violates
the terms of this Section 6, the injury that would be suffered by the Company as
a result of a breach of the provisions of this Option Agreement (including any
provision of Section 6 (a) or (b) hereof) would be irreparable and that an award
of monetary damages to the Company for such a breach would be an inadequate
remedy. Consequently, the Company will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Option Agreement, and the Company will not be obligated to post bond or other
security in seeking such relief. Without limiting the Company’s rights under
this Section 6(c) (or Sections 6(a) or (b) hereof) or any other remedies of the
Company, if the Participant breaches any of the provisions of Sections 6(a) or
(b) hereof, the Company will have the right to cease making any payments
otherwise due to the Participant under this Option Agreement.

 

4



--------------------------------------------------------------------------------

  (ii) Forfeiture of the Option and Repayment. In addition to the rights
available to the Company under Section 6(c)(i) hereof, if the Participant
violates the terms of this Section 6 at any time, the Participant, without any
further action by the Company or the Participant, shall forfeit, as of the first
day of any such violation, all right, title and interest to this Option, any
Option Shares then owned by the Participant and any net proceeds received by the
Participant pursuant to any sales or transfer of any Option Shares prior to, on
or after such date, and the Company shall have the right to issue a stop
transfer order and other appropriate instructions to its transfer agent with
respect to this Option and the Option Shares, and the Company further shall be
entitled to reimbursement from the Participant of any fees and expenses
(including attorneys’ fees) incurred by or on behalf of the Company in enforcing
the Company’s rights under this Section 6. By accepting this Option, the
Participant hereby consents to a deduction from any amounts the Company owes to
the Participant from time to time (unless such amounts is subject to Code
Section 409A), to the extent of any amounts that the Participant owes the
Company under this Section 6. In addition to any injunctive relief sought under
Section 6(c)(i) hereof and whether or not the Company elects to make any set-off
in whole or in part, if the Company does not recover by means of set-off the
full amount the Participant owes to the Company, calculated as set forth in this
Section 6(c)(ii), the Participant agrees to immediately pay the unpaid balance
to the Company.

 

  (d) Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this Option Agreement are reasonable and
necessary to protect a legitimate, protectible interest of the Company. However,
if one or more provisions of this Option Agreement are held to be unenforceable
under applicable law to any extent, such provision(s) shall, to that extent, be
excluded from this Option Agreement and the balance of the Option Agreement
shall be interpreted as if such provision(s) were so excluded to that extent and
shall be enforceable in accordance with its terms.

 

  (e) Written Acknowledgement by the Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to the exercise of this
Option, to acknowledge in writing that he or she has not engaged, and is not in
the process of engaging, in any of the activities described in this Section 6.

 

7. Miscellaneous Provisions.

 

  (a) No Service or Employment Rights. No provision of this Option Agreement or
of the Option granted hereunder shall give the Participant any right to continue
to serve on the Board or in the service or employ of the Company or any
Subsidiary, create any inference as to the length of employment or service of
the Participant, affect the right of the Company or any Subsidiary to terminate
the employment or service of the Participant, with or without Cause, or give the
Participant any right to participate in any employee welfare or benefit plan or
other program (other than the Plan) of the Company or any Subsidiary.

 

  (b) Stockholder Rights. Until the Option shall have been duly exercised to
purchase Option Shares and such shares have been officially recorded as issued
on the Company’s official stockholder records, no person or entity shall be
entitled to vote, receive dividends or be deemed for any purpose the holder of
such Option Shares, and adjustments for dividends or otherwise shall be made
only if the record date therefore is subsequent to the date such shares are
recorded and after the date of exercise and without duplication of any
adjustment.

 

  (c) Plan Document Governs. The Option is granted pursuant to the Plan, and the
Option and this Option Agreement are in all respects governed by the Plan and
subject to all of the terms and provisions thereof, whether such terms and
provisions are incorporated in this Option Agreement by reference or are
expressly cited. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan. Any inconsistency between the
Option Agreement and the Plan shall be resolved in favor of the Plan. The
Participant hereby acknowledges receipt of a copy of the Plan.

 

5



--------------------------------------------------------------------------------

  (d) Investment Representation and Agreement. The Committee may require the
Participant to furnish to the Company, prior to the issuance of any Option
Shares upon the exercise of all or any part of this Option, an agreement (in
such form as the Committee may specify) in which the Participant represents that
the Option Shares acquired by him or her upon exercise are being acquired for
investment and not with a view to the sale or distribution thereof.

 

  (e) Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Option Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate or exercised by
the Participant’s estate.

 

  (f) Administration. This Option Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Option Agreement, all of which shall be binding upon the Participant.

 

  (g) No Vested Right In Future Awards. The Participant acknowledges and agrees
(by executing this Option Agreement) that the granting of Options under this
Option Agreement are made on a fully discretionary basis by the Company and that
this Option Agreement does not lead to a vested right to further Awards in the
future.

 

  (h) Use Of Personal Data. By executing this Option Agreement, the Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, compensation, nationality, job
title, position, and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company, or its Subsidiaries,
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

 

  (i) Severability. In the event that any provision of this Option Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Option Agreement, and this Option
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

  (j) Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

 

  (k) Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address
(including any electronic mail address) as shown on the Company’s records, or to
such other address as the Participant, by notice to the Company, may designate
in writing from time to time. The Participant hereby consents to electronic
delivery of any notices that may be made hereunder.

 

6



--------------------------------------------------------------------------------

  (l) Counterparts. This Option Agreement may be signed in two counterparts,
each of which shall be an original, but both of which shall constitute but one
and the same instrument.

 

  (m) Successors and Assigns. This Option Agreement shall inure to the benefit
of and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

 

  (n) Governing Law. This Option Agreement and the Option granted hereunder
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without giving effect to provisions thereof regarding
conflict of laws.

 

  (o) Entire Agreement. This Option Agreement, together with the Plan,
constitute the entire obligation of the parties hereto with respect to the
subject matter hereof and shall supersede any prior expressions of intent or
understanding with respect to this transaction.

 

  (p) Amendment. Any amendment to this Option Agreement shall be in writing and
signed by the Company.

 

  (q) Headings. The headings contained in this Option Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Option Agreement.

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION     Participant

 

   

 

<<Officer and Title>>     <<Name>>

 

7